[Cite as State v. Smith, 2021-Ohio-3404.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-20-50

        v.

SHANE A. SMITH,                                           OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2019 CR 0221

                                      Judgment Affirmed

                          Date of Decision: September 27, 2021




APPEARANCES:

        William T. Cramer for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-20-50


MILLER, J.

         {¶1} Defendant-appellant, Shane A. Smith, appeals the December 21, 2020

judgment of sentence of the Marion County Court of Common Pleas. For the

reasons that follow, we affirm.

                                I. Facts and Procedural History

         {¶2} On May 12, 2019, Benjamin Stevens and Katie Keller1 left their home

in Richland Township, Marion County, Ohio, to go to lunch. When Benjamin and

Katie returned home, they noticed that the covers of their garage door opener

keypads were flipped up. This struck Benjamin and Katie as odd because they did

not regularly use the keypads to gain access to the garage. To determine who had

meddled with the keypads, Benjamin and Katie decided to review a recording made

by their video surveillance system.

         {¶3} Benjamin and Katie zeroed in on surveillance footage captured earlier

that morning shortly after 2:00 a.m. According to Benjamin, Katie, and a deputy

sheriff who reviewed the recording,2 the recording depicted a Chevrolet S-10 pickup

truck pulling into Benjamin and Katie’s driveway. A person exited the truck

wearing a Cleveland Browns football helmet as well as a Cleveland Browns jacket.

At points during the recording, the person was carrying a large stick. The person


1
 Benjamin and Katie have since married. Katie is now known as Katie Stevens.
2
 The full recording was not introduced or admitted as an exhibit at Smith’s trial. While a 59-second
snippet of the recording is part of the record, information about the recording is gleaned mostly from
witness testimony.

                                                    -2-
Case No. 9-20-50


then attempted to enter various structures on Benjamin and Katie’s property. The

person walked around Benjamin and Katie’s house and tried to enter the attached

garage by pushing upward on the garage door. Furthermore, the person attempted

to enter a detached garage by entering codes into the garage door opener keypads.

The recording reflected that the person also peered into the detached garage through

a window and that the person tried to enter the detached garage by turning the

doorknob of a locked side door. Benjamin and Katie called to report the incident to

law enforcement officers. A deputy from the Marion County Sheriff’s Office

responded to their call, reviewed the surveillance footage with Benjamin and Katie,

and took their statements.

          {¶4} After the deputy left, Benjamin decided to drive around the area to see

if he could locate the pickup truck depicted on the surveillance footage. Katie

remained at home. Sometime after Benjamin left, Katie heard an unfamiliar male

voice coming from the kitchen. Alarmed, Katie ran into her bedroom, locked the

door, and called Benjamin to tell him that there was an intruder in their house. Katie

then retreated farther, locking herself inside the master bathroom, and placed a call

to 911.

          {¶5} In response to Katie’s phone call, Benjamin turned around and raced

home. When Benjamin arrived home, he encountered a man in his driveway. The

man was later identified as Smith. According to Benjamin, he recognized Smith


                                           -3-
Case No. 9-20-50


from an incident months earlier. During this earlier encounter, Benjamin had also

confronted Smith in his driveway. Benjamin had asked Smith what he was doing

in the driveway, and Smith had responded by saying that he thought Benjamin and

Katie’s house was for sale.

       {¶6} Much as he did during their first meeting, Benjamin confronted Smith.

Smith admitted to Benjamin that he had entered the house, but he stated that he did

so only because he thought some of his family members lived there. However,

Smith never specified which members of his family he believed resided there.

Smith also seemed to acknowledge his earlier encounter with Benjamin.

       {¶7} Deputies soon responded to Katie’s 911 call. Upon arrival, they placed

Smith under arrest and secured a backpack that Smith was carrying with him.

Smith’s backpack was found to contain only a few inexpensive items, such as a

space blanket, a flashlight, and a permanent marker, and it did not appear to contain

anything taken from any of the buildings on Benjamin and Katie’s property.

Benjamin and Katie confirmed that nothing appeared to be missing from their home.

       {¶8} While in custody, Smith repeated his claim that he entered Benjamin

and Katie’s house because he believed some of his family lived there. He also told

the deputies he had been forced out of his girlfriend’s house, a fact later confirmed

by Smith’s girlfriend. Smith then volunteered to take the deputies to the location of

his pickup truck. On the way to the pickup truck, Smith guided the deputies to the


                                         -4-
Case No. 9-20-50


place where he discarded a jacket earlier in the day. In a ditch approximately five

miles from Benjamin and Katie’s home, the deputies recovered a Cleveland Browns

jacket. Smith then directed the deputies to the location of his truck, which was only

a short distance away from where his jacket was collected. The deputies later

searched Smith’s pickup truck, a Chevrolet S-10, and found, among other things, an

autographed Cleveland Browns football helmet and a large stick.

       {¶9} On May 15, 2019, Smith was indicted on one count of attempted

burglary in violation of R.C. 2923.02(A) and 2911.12(A)(2), a third-degree felony,

and one count of burglary in violation of R.C. 2911.12(A)(1), a second-degree

felony. On May 20, 2019, Smith appeared for arraignment and pleaded not guilty

to the counts of the indictment.

       {¶10} A jury trial commenced on November 17, 2020. On November 19,

2020, the jury found Smith guilty of the attempted-burglary charge. However, the

jury found Smith not guilty of the burglary offense, instead finding him guilty of the

lesser-included offense of trespass in a habitation when a person is present or likely

to be present in violation of R.C. 2911.12(B), a fourth-degree felony.

       {¶11} A sentencing hearing was held on December 18, 2020, at which the

trial court sentenced Smith to 18 months in prison for his attempted-burglary

conviction and 12 months in prison for his trespass-in-a-habitation conviction. The

trial court ordered that Smith’s sentences be served consecutively for an aggregate


                                         -5-
Case No. 9-20-50


term of 30 months in prison. The trial court filed its judgment entry of sentence on

December 21, 2020.

        {¶12} On December 30, 2020, Smith timely filed a notice of appeal. He

raises two assignments of error for our review.

                                    II. Assignments of Error

        1. Appellant’s due process rights were violated by a conviction
        on count one for attempted burglary that was not supported by
        sufficient evidence.

        2. The weight of the evidence does not support a conviction on
        count one for attempted burglary.

                                           III. Discussion

A. First Assignment of Error: Is Smith’s attempted-burglary conviction
supported by sufficient evidence?

        {¶13} In his first assignment of error, Smith argues his attempted-burglary

conviction is not supported by sufficient evidence.3 Specifically, Smith contends

the State did not present sufficient evidence that he intended to commit a theft

offense inside of Benjamin and Katie’s residence when he attempted to enter it in

the early morning hours of May 12, 2019.

i. Standard for Sufficiency-of-the-Evidence Review

        {¶14} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at


3
  Smith does not argue that his trespass-in-a-habitation conviction is supported by insufficient evidence or
that it is against the manifest weight of the evidence.

                                                    -6-
Case No. 9-20-50


trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997).

Consequently, “[t]he relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.” Id. “In

deciding if the evidence was sufficient, we neither resolve evidentiary conflicts nor

assess the credibility of witnesses, as both are functions reserved for the trier of

fact.” State v. Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-

4775, ¶ 33.

ii. Attempted Burglary

       {¶15} R.C. 2923.02, Ohio’s attempt statute, provides that “[n]o person,

purposely or knowingly, and when purpose or knowledge is sufficient culpability

for the commission of an offense, shall engage in conduct that, if successful, would

constitute or result in the offense.” R.C. 2923.02(A).

       Elaborating on the statutory language, the Supreme Court of Ohio has
       further defined “criminal attempt” as “‘“an act or omission
       constituting a substantial step in a course of conduct planned to
       culminate in [the actor’s] commission of the crime.”’” (Brackets sic.)
       State v. Dean, 146 Ohio St.3d 106, 2015-Ohio-4347, ¶ 175, quoting
       State v. Group, 98 Ohio St.3d 248, 2002-Ohio-7247, ¶ 101, quoting
       State v. Woods, 48 Ohio St.2d 127 (1976), paragraph one of the
       syllabus, judgment vacated on other grounds, 438 U.S. 910, 98 S.Ct.

                                         -7-
Case No. 9-20-50


       3133 (1978). “To constitute a substantial step, the offender’s conduct
       need not be the last proximate act prior to the commission of the
       offense * * *.” State v. Elahee, 1st Dist. Hamilton No. C-160640,
       2017-Ohio-7085, ¶ 16. Instead, a “substantial step” requires only
       “‘conduct that is “strongly corroborative of the actor’s criminal
       purpose.”’” Dean at ¶ 175, quoting Group at ¶ 101, quoting Woods
       at paragraph one of the syllabus. “‘Precisely what conduct will be
       held to be a substantial step must be determined by evaluating the facts
       and circumstances of each particular case.’” State v. Miller, 3d Dist.
       Seneca No. 13-12-52, 2013-Ohio-3194, ¶ 31, quoting State v. Butler,
       5th Dist. Holmes No. 2012-CA7, 2012-Ohio-5030, ¶ 28, citing Group
       at ¶ 100.

State v. Potter, 3d Dist. Hancock No. 5-19-14, 2020-Ohio-431, ¶ 10.

       {¶16} In this case, the criminal offense attempted by Smith was burglary in

violation of R.C. 2911.12(A)(2). R.C. 2911.12(A)(2) provides that “[n]o person, by

force, stealth, or deception, shall * * * [t]respass in an occupied structure or in a

separately secured or separately occupied portion of an occupied structure that is a

permanent * * * habitation of any person when any person other than an accomplice

of the offender is present * * *, with purpose to commit in the habitation any

criminal offense.” Many of the words and phrases used in R.C. 2911.12(A)(2), such

as “trespass” and “occupied structure,” are particularly defined by statute.

However, we need not review these specialized meanings because they are

immaterial to our resolution of this case. Smith does not dispute that he attempted

to forcibly gain access to Benjamin and Katie’s residence during the early morning

hours of May 12, 2019, while they were asleep inside. Consequently, Smith does



                                         -8-
Case No. 9-20-50


not contest that he attempted, by force,4 to trespass in an occupied structure that is

a permanent habitation when a person other than an accomplice was present.

Instead, Smith contends his attempted-burglary conviction is not supported by

sufficient evidence because the State failed to present evidence that he attempted to

enter Benjamin and Katie’s residence with purpose to commit a criminal offense,

specifically a theft offense, therein.

         {¶17} In the average case, “[t]o establish the ‘any criminal offense’ prong of

the burglary statute, the State is required to show that the defendant ‘invaded the

dwelling for the purpose of committing a crime or that he formed that intent during

the trespass.’” State v. Hudson, 2d Dist. Montgomery No. 27561, 2018-Ohio-423,

¶ 22, quoting State v. Gardner, 118 Ohio St.3d 420, 2008-Ohio-2787, ¶ 33, citing

State v. Fontes, 87 Ohio St.3d 527 (2000), syllabus. “A person acts purposely when

it is the person’s specific intention to cause a certain result, or, when the gist of the

offense is a prohibition against conduct of a certain nature, regardless of what the

offender intends to accomplish thereby, it is the offender’s specific intention to


4
  In his appellate brief, Smith does maintain that he “made no attempt to force entry that night” and that the
“[v]ideo showed [him] walking around the house carrying a stick, and yet no windows were broken and no
doors were damaged.” However, Smith makes these observations in an effort to negate the evidence
suggesting that he attempted to enter Benjamin and Katie’s residence with purpose to commit a theft offense;
he does not separately argue that the State presented insufficient evidence to prove the “force” element of
attempted burglary. Moreover, Smith is incorrect in asserting that he did not attempt to “force” entry.
“Force” is defined as “any violence, compulsion, or constraint physically exerted by any means upon or
against a person or thing.” R.C. 2901.01(A)(1). “‘Force’ is satisfied by ‘any effort physically exerted.’”
State v. Johnson, 2d Dist. Montgomery No. 26961, 2017-Ohio-5498, ¶ 21, quoting State v. Snyder, 192 Ohio
App.3d 55, 2011-Ohio-175, ¶ 18 (9th Dist.). In attempting to enter Benjamin and Katie’s attached garage by
placing his hands on the garage door and pushing upward, Smith applied “force” as that term is used in R.C.
2911.12.

                                                     -9-
Case No. 9-20-50


engage in conduct of that nature.” R.C. 2901.22(A). “‘The purpose with which a

person does an act is determined from the manner in which it is done, the means or

weapon used, and all the other facts and circumstances in evidence.’” Hudson at ¶

22, quoting State v. Johnson, 11th Dist. Lake No. 2006-L-259, 2007-Ohio-5783, ¶

40.

iii. Smith’s attempted-burglary conviction is supported by sufficient evidence.

       {¶18} Smith contends his attempted-burglary conviction is not supported by

sufficient evidence because “there was no evidence that [he] ever took anything or

even searched for anything of value that night” and because he “never even gained

access to the house.”     Smith’s argument has its appeal, but it is ultimately

unpersuasive. As one court has observed, “it is difficult to ascertain the intent of a

person in forcibly entering an occupied structure if he is apprehended before he

commits any overt act inside the premises.” State v. Flowers, 16 Ohio App.3d 313,

315 (10th Dist.1984), overruled on other grounds, State v. Fontes, 87 Ohio St.3d

527 (2000). This is equally true, if not more so, of a person who failed to forcibly

enter an occupied structure despite having engaged in conduct strongly suggesting

an intent to do so. In cases where a trespasser forcibly entered an occupied structure

but did not commit any overt criminal acts inside of the structure before being

detected, courts have concluded that, “unless circumstances giving rise to a different

inference are present, a reasonable inference arises that the person entered the


                                        -10-
Case No. 9-20-50


structure with the intent to commit a theft offense.” State v. Morris, 159 Ohio

App.3d 775, 2005-Ohio-962, ¶ 20 (4th Dist.), citing Flowers at 315 and State v.

Levingston, 106 Ohio App.3d 433, 436 (2d Dist.1995). Although actual entry by a

trespasser into an occupied structure is perhaps more strongly indicative of the

trespasser’s underlying criminal purpose, we see no reason why a similar inference

cannot arise where an attempt to enter an occupied structure was ultimately

unsuccessful. See State v. Radloff, 8th Dist. Cuyahoga No. 98182, 2013-Ohio-369,

¶ 16.

        {¶19} Here, the very fact that Smith attempted to enter Benjamin and Katie’s

attached garage by forcing the overhead door up gives rise to the inference that

Smith intended to enter the premises in order to commit a theft offense. The

circumstances surrounding Smith’s attempted entry, viewed in a light most

favorable to the State, strengthen this inference. Under cover of darkness, Smith

methodically tested various potential points of entry into the structures on Benjamin

and Katie’s property. See State v. Plachko, 8th Dist. Cuyahoga No. 91358, 2009-

Ohio-1687, ¶ 15 (defendant’s entry into garage under cover of darkness was one

factor supporting the inference that defendant intended to commit a theft offense).

Furthermore, while Smith’s Cleveland Browns football helmet was a somewhat

inapt and ridiculous disguise, it nevertheless operated to obscure his face from

Benjamin and Katie’s video surveillance system.


                                        -11-
Case No. 9-20-50


       {¶20} Smith seems to suggest that the State’s evidence supports an

alternative reasonable inference that, consistent with his explanation for why he

entered Benjamin and Katie’s residence later in the afternoon, his early-morning

attempt to enter the structures on Benjamin and Katie’s property was motivated by

his belief that his family lived there and by his need for a place to stay after moving

out of his girlfriend’s house. However, there is no indication in the record that Smith

attempted to gain access to Benjamin and Katie’s residence by any conventional

means, such as knocking on the front door or ringing the doorbell. Instead, Smith

came onto Benjamin and Katie’s property in the dead of night, concealed his face,

and attempted to enter the structures on the property in various ways, none of them

legitimate. Thus, Smith’s conduct cuts against any such innocent inference. See

State v. Chafin, 2d Dist. Greene No. 2019-CA-69, 2020-Ohio-3983, ¶ 25

(concluding that “[t]here [could] be little doubt that [the defendant’s] intent in

entering the house was to steal something” partly because “[t]he record lack[ed] any

evidence that [he] knocked on the front door and asked to come in, as any normal

visitor (relative or not) would”).

       {¶21} We conclude that, viewing the evidence in a light most favorable to

the State, any rational trier of fact could reasonably infer that Smith intended to

commit a theft offense inside of Benjamin and Katie’s residence on the morning of




                                         -12-
Case No. 9-20-50


May 12, 2019.       Accordingly, we conclude that Smith’s attempted-burglary

conviction is supported by sufficient evidence.

       {¶22} Smith’s first assignment of error is overruled.

B. Second Assignment of Error: Is Smith’s attempted-burglary conviction
against the manifest weight of the evidence?

       {¶23} In his second assignment of error, Smith argues his attempted-burglary

conviction is against the manifest weight of the evidence. He contends that the

“same evidentiary deficiencies noted [in his sufficiency-of-the-evidence argument]

equally undermine the weight of the evidence” and that there is ample evidence

counteracting any inference that he intended to commit a theft offense inside of

Benjamin and Katie’s residence on the morning of May 12, 2019.

i. Standard for Manifest-Weight-of-the-Evidence Review

       {¶24} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “‘weigh[] the

evidence and all reasonable inferences, consider[] the credibility of witnesses and

determine[] whether in resolving conflicts in the evidence, the [trier of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St.3d 380,

387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A

reviewing court must, however, allow the trier of fact appropriate discretion on

matters relating to the weight of the evidence and the credibility of the witnesses.

                                         -13-
Case No. 9-20-50


State v. DeHass, 10 Ohio St.2d 230, 231 (1967).                When applying the

manifest-weight standard, “[o]nly in exceptional cases, where the evidence ‘weighs

heavily against the conviction,’ should an appellate court overturn the trial court’s

judgment.” State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9,

quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

ii. Smith’s attempted-burglary conviction is not against the manifest weight of
the evidence.

       {¶25} Smith notes that after attempting to enter Benjamin and Katie’s

residence on the morning of May 12, 2019, he “left on his own rather than flee[ing]

following a confrontation.” He also notes that when he actually entered Benjamin

and Katie’s house that afternoon, “he did not take * * * or even disturb anything.”

Smith further observes that the evidence showed that “[w]hen confronted, [he] was

polite and cooperative, made no attempt to flee, and provided a reasonable

explanation for his presence which was independently confirmed by the police.”

Thus, Smith’s manifest-weight argument essentially boils down to a contention that

the jury lost its way by finding him guilty of attempted burglary because the

evidence is more compatible with his explanation for being at Benjamin and Katie’s

property than it is with the inference that he intended to commit a theft offense.

       {¶26} However, the fact that the jury chose to accept the theft-offense

inference instead of Smith’s explanation for his presence at Benjamin and Katie’s

property does not render Smith’s attempted-burglary conviction against the weight

                                        -14-
Case No. 9-20-50


of the evidence. “Even when an accused offers an innocent explanation for his

conduct, ‘a jury is not required to accept a competing inference of innocence if it

may infer guilt, beyond a reasonable doubt, from the same circumstances.’” Morris,

159 Ohio App.3d 775, 2005-Ohio-962, at ¶ 20, quoting Levingston, 106 Ohio

App.3d at 437. Moreover, “a conviction is not against the manifest weight of the

evidence because the trier of fact believed the state’s version of events over the

defendant’s version.” State v. Ferrell, 10th Dist. Franklin No. 19AP-816, 2020-

Ohio-6879, ¶ 59.

      {¶27} The evidence supports the jury’s decision to credit the theft-offense

inference over Smith’s explanation. For one, Smith’s claim that he believed his

family lived at Benjamin and Katie’s house was severely undermined by Benjamin’s

testimony that Smith came to the house months earlier and had been made aware

Benjamin and Katie lived there.     Furthermore, it is notable that Smith never

articulated which members of his family he believed lived at Benjamin and Katie’s

property. Finally, Smith’s behavior on the morning of May 12, 2019, which was

seriously at odds with the conduct one would expect of a person seeking shelter at

the home of a family member, provides an additional basis for rejecting his

explanation. Because the evidence does little to assuage the doubts concerning the

veracity of Smith’s explanation, we cannot conclude that the jury lost its way by




                                       -15-
Case No. 9-20-50


accepting the theft-offense inference. Consequently, we conclude that Smith’s

attempted-burglary conviction is not against the manifest weight of the evidence.

       {¶28} Smith’s second assignment of error is overruled.

                                  IV. Conclusion

       {¶29} For the foregoing reasons, Smith’s assignments of error are overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Marion County Court of Common Pleas.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -16-